UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THERESA MCDONALD,

                                Plaintiff,

         against
                                                          CIVIL ACTION NO.: 19 Civ. 2209 (JPO) (SLC)

                                                            TELEPHONE CONFERENCE SCHEDULING
J.C. PENNEY CORPORATION, INC.,
                                                                         ORDER
                                Defendant.



SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Tuesday, April 14, 2020 at 10:00 am regarding

the discovery issues raised in Defendant’s letter (ECF No. 38). The parties must be prepared to

fully discuss the matters presented in Defendant’s letter and Plaintiff’s response (ECF No. 40).

         At the above date and time, the parties are directed to call the Court’s conference line at

866-390-1828, access code 3809799. All counsel who intend to speak during the call must use a

landline or phone with equivalent quality. On receipt of this order, each party is directed to

ensure that all other parties on the case are aware of the conference date and time.


Dated:             New York, New York
                   March 30, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
